DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on September 26, 2022 is acknowledged.
Claims 14 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The Examiner notes that elected species V is directed to a device in which a camera element is not structurally included within the device (i.e., camera provided by separate and distinct tablet device).

Amendment
The Response, filed on July 7, 2022, has been received and made of record. In response to the Final Office Action dated May 4, 2022, claims 1-3, 9-14, 17 and 18 have been amended and claims 4, 6, 8, 15, 16 and 20 have been cancelled.

Response to Arguments
Regarding the objection to the drawings, Applicant has cancelled the claim (claim 4) or the claim language (claim 14) containing the non-illustrated features.  Therefore the outstanding objections to the drawings are withdrawn.
Regarding the 35 U.S.C. 112(a) rejections of claims 1-20, Applicant has amended the claims to address the previously identified written description compliance issues.  Therefore, the outstanding 35 U.S.C. 112(a) rejections of claims 1-20 are withdrawn.
Regarding the 35 U.S.C. 112(b) rejections of claims 1-20, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112(b) rejections of claims 1-20 are withdrawn.
Regarding the 35 U.S.C. 112(d) rejections of claims 10-15, Applicant has amended the claims to address the recited subject matter.  Therefore, the outstanding 35 U.S.C. 112(d) rejections of claims 10-15 are withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-13, independent claim 1, from which claims 2-13 depend and inherit all limitations therefrom, recites the limitation “a first mirror configured to capture and reflect towards a camera…” (lines 6-7).  It is unclear how a mirror is configured “to capture” and one of skill in the art would not be put on fair notice of the metes and bounds of the claim in view of this lack of clarity within the claim.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12, the claim recites the limitation “wherein the projector is configured to project the second image on the work area so that the second image has an area between 225 cm2 and 3,000 cm2.”  As the “work area” is not a structural element of the device, the claimed subject matter is limited to wherein the projector is configured to project the second image on the work area, which is already recited within claim 1, from which claim 12 depends.  The claim and supporting disclosure does not further limit the structural elements of the invention.
Regarding claim 13, the claim recites the limitation “wherein the projector is configured to project the second image on the work area so that the second image is arranged at a distance less than or equal to 20 cm from the support.”  As the “work area” is not a structural element of the device, the claimed subject matter is limited to wherein the projector is configured to project the second image on the work area, which is already recited within claim 1, from which claim 13 depends.  The claim and supporting disclosure does not further limit the structural elements of the invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient 
showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2016/0277719 to Tan et al. teaches a device for projecting and/or reflecting a second image.
U.S. Patent Publication No. 2014/0139717 to Short teaches a similar device having a camera and a projector.
U.S. Patent Publication No. 2017/0347007 to Wu et al. teaches a similar device having a camera and a projector.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697